In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                  ___________________________
                       No. 02-22-00411-CV
                  ___________________________

                     WILLIE LEWIS, Appellant

                                  V.

CITY OF FORT WORTH, TARRANT COUNTY, FORT WORTH INDEPENDENT
      SCHOOL DISTRICT, TARRANT COUNTY COLLEGE DISTRICT,
            TARRANT COUNTY HOSPITAL DISTRICT, AND
          TARRANT REGIONAL WATER DISTRICT, Appellees


               On Appeal from the 236th District Court
                        Tarrant County, Texas
                   Trial Court No. 236-B43868-11


              Before Sudderth, C.J.; Kerr and Birdwell, JJ.
            Memorandum Opinion by Chief Justice Sudderth
                           MEMORANDUM OPINION

      In August 2016, the trial court entered judgment that Appellees were owed

delinquent property taxes, and it authorized Appellees to seek the sale of the

corresponding piece of real property, which was partially owned by Appellant. In

May 2018, the real property was sold to pay the outstanding tax bill. More than four

years later, in October 2022, Appellant filed a notice of appeal to challenge the sale.

      Generally, a notice of appeal must be filed within 30 days after the appealable

judgment or order is signed. Tex. R. App. P. 26.1. Although an appellant may

postpone this deadline by filing a qualifying postjudgment motion or seeking an

extension, these options postpone the notice-of-appeal deadline by days—not years.

See Tex. R. App. P. 26.1(a) (shifting deadline to within 90 days of judgments signing if

qualifying postjudgment motion is filed), 26.3 (shifting deadline 15 days if extension is

implicitly or explicitly requested).    “[T]he time for filing a notice of appeal is

jurisdictional in this court, and absent a timely[ ]filed notice of appeal . . . we must

dismiss the appeal.” Manning v. Funimation, No. 02-22-00145-CV, 2022 WL 1573486,

at *1 (Tex. App.—Fort Worth May 19, 2022, no pet.) (mem. op.) (quoting Mitchell v.

Estrada, No. 02-22-00005-CV, 2022 WL 1183342, at *1 (Tex. App.—Fort Worth Apr.

21, 2022, no pet.) (mem. op.)); see Tex. R. App. P. 25.1(b).

      Because Appellant filed his notice of appeal multiple years after the judgment

and order he sought to challenge were signed, we notified Appellant that his notice of

appeal appeared untimely and expressed our concern that we lacked jurisdiction over

                                            2
the appeal. We warned that we would dismiss the appeal for want of jurisdiction

unless Appellant (or any other party) filed a response showing grounds for continuing

the appeal. See Tex. R. App. P. 42.3(a), 44.3.

      Appellant sent a response explaining why he was unavailable in the months

leading up to the sale and why he believes the sale was improper.             But these

allegations address the anticipated substance of Appellant’s appellate issues—they do

not identify any legal grounds for our exercise of jurisdiction.

      Because Appellant failed to file a timely notice of appeal, we must dismiss the

appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f); Manning, 2022 WL

1573486, at *2 (holding similarly where appellant filed untimely notice and response

did not show grounds for continuing appeal).

                                                        /s/ Bonnie Sudderth

                                                       Bonnie Sudderth
                                                       Chief Justice



Delivered: November 17, 2022




                                            3